Opinión disidente y concurrente del
Juez Asociado Señor Negrón García.
Al igual que con las opiniones judiciales, siempre hay espacio para discrepar, e incluso criticar, las conclusiones —rigurosidad o indulgencia— de los Informes de la Contralor. Ello no es suficiente para justificar un mandamus.
*605r — i
El Vocero de Puerto Rico invoca nuestra jurisdicción original de primera instancia y nos solicita su expedición contra la Contralor de Puerto Rico, Leda. Ileana Colón Cario. En síntesis, alega que dicha funcionaría no cumplió con el deber ministerial impuesto por la Resolución Concurrente del Senado Núm. 51 de 19 de enero de 1995 que le enco-mendó —a la luz de la Ley de Contabilidad del Gobierno de Puerto Rico— investigar la legalidad y razonabilidad de los gastos de viaje en que incurrió el ex Gobernador, Ledo. Rafael Hernández Colón, durante el período comprendido en-tre el 1989 al 1992, ambos inclusive. Aduce que el Informe realmente sólo auditó los viajes de 1992 y que la Contralor no formuló recomendaciones en cuanto a referir a los orga-nismos pertinentes las violaciones detectadas.
Específicamente configura así su pretendida causa de acción: “La Contralora está sujeta al deber ministerial de cumplir a cabalidad con la citada Resolución Concurrente Núm. 51. No puede cuestionarse que el asunto aquí plan-teado posee un enorme ‘impacto al interés público’, factor clave reconocido por esta Curia en el engranaje del auto de mandamus. El peticionario, en el ejercicio de su derecho constitucional a la libertad de prensa y expresión, y en el descargo de su obligación de mantener a la ciudadanía in-formada de asuntos oficiales de Gobierno, tiene derecho de acceso a aquella información que estaría disponible para inspección pública de haber cumplido la Contralora con la labor que le fuera encomendada.” (Enfasis suplido y en el original.) Petición de auto de mandamus, pág. 6.
Por su parte, la demandada, licenciada Colón Cario, se ha sometido a nuestra jurisdicción y nos pide la desestima-ción sumaria de la petición, con imposición de costas de honorarios por ser, a su juicio, frívola. Sostiene que El Vo-cero de Puerto Rico carece de legitimación activa para demandarla. Vehementemente argumenta como corolario a *606la independencia de criterio que le concede la Constitución, primero, que ninguna Rama de Gobierno —Ejecutiva, Le-gislativa o Judicial— puede ordenarle realizar una audito-ría que no especifique el período que ha de investigar y la fecha para rendir un informe al efecto y, segundo, que su obligación ante una solicitud de la Legislatura o del Gober-nador, se limita a rendir el informe especial cuando lo es-time adecuado y prudente, según su itinerario de trabajo y mejor utilización de sus recursos.
f — 1 H-l
En lo que respecta a la prensa, recientemente, en Coss y U.P.R. v. C.E.E., 137 D.P.R. 877, 883-884 (1995), reafirma-mos la doctrina de que “los dueños y editores de un perió-dico tienen un interés especial que los legitima para repre-sentarlo en los tribunales e invocar derechos a su favor. Prensa Insular de P.R. v. Cordero, Auditor, 67 D.P.R. 89, 102-103 (1947)”. ¿Cómo puede entonces la mayoría del Tribunal negar la legitimación activa (standing) de “El Vocero de Puerto Rico” a través de su Presidente, señor Gaspar Roca, en virtud del “interés especial” que ostenta como dueño y editor de un periódico? Posee esa cualidad por su razón de ser; negársela, es negar su existencia como prensa.
“En la esfera política, los medios informativos han sido llama-dos con propiedad ‘la cuarta rama del gobierno’, nombre que describe la función del periodismo como guardián fiel y motiva-dor de las otras tres ramas. El medio tiene poder e influencia en las esferas sociales, políticas y económicas de la sociedad.” L. Brown, Responsabilidad Social de la Prensa, México, Eds. Asociados, 1977, pág. 9. Aun con todas las imperfecciones de esos medios de comunicación, en una democracia, la publicidad tiende a garantizar posteriormente un control constructivo so-bre la obra gubernamental, incluso la administración de justi-cia; sobre todo, fomenta su credibilidad. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982). La característica medular del periodismo moderno es su dinamismo: noticia del momento, ac-tualizada y procesada instantáneamente por medio de la tele-visión, la radio y, en cierta medida, la prensa diaria escrita. El *607Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992), opinión disidente. Sol. Examen Int. Div. Fin. J. Campoamor, 131 D.P.R. 1002, 1004 (1992), voto disidente.
Sobre este aspecto disentimos del dictamen mayoritario que rehúsa reconocerle a El Vocero de Puerto Rico legitima-ción activa.
l — l HH
Así aclarado, es menester recordar que es cuestión de interés público "que las leyes se pongan en ejecución .„ y [que] el mandamus tiene por objeto conseguir la ejecución de mi deber público Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 848, 851 (1947).
Examinemos, pues, la procedencia del mandamus a la luz de las prerrogativas y los deberes de la Contralor. Recientemente, en RDT Const. Corp. v. Contralor I, 141 D.P.R. 424, 450-452 (1996),(1) expusimos in extenso cómo
En nuestro panorama jurídico, las facultades investigativas y la posición de la Contralor de Puerto Rico, de génesis constitu-cional, son únicas. Se creó para fiscalizar las cuentas, los ingre-sos y los desembolsos gubernamentales (post audit) y determi-nar si fueron hechos conforme a la ley. Diario de Sesiones, supra, págs. 920-927, 963-965, 1763, 1968-1973, 2577 y 2587-2588. Como tal, es una figura sui géneris.
La Sec. 22 del Art. III de la Constitución, supra, ed. 1982, pág. 347, en lo pertinente, dispone:
“... El Contralor fiscalizará todos los ingresos, cuentas y des-embolsos del Estado, de sus agencias e instrumentalidades y de los municipios, para determinar si se han hecho de acuerdo con la ley. Rendirá informes anuales y todos aquellos informes espe-ciales que le sean requeridos por la Asamblea Legislativa o el Gobernador.”
Ella vela por el fiel cumplimiento de la política pública encar-nada en la Ley de Contabilidad del Gobierno de Puerto Rico, Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A. secs. 283-283p) *608y otros estatutos que, en síntesis, exigen que los gastos y fondos públicos sean legítimos y legales y promuevan la máxima eco-nomía y óptima utilización de los recursos públicos y que los gastos del Gobierno se hagan dentro de un marco de utilidad, necesidad y austeridad.
No se debate que la Oficina de la Contralor es parte del Poder Legislativo. Diario de Sesiones, supra, págs. 920 y 925; H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993); Commoloco of Caguas, Inc. v. Benítez Díaz, 126 D.P.R. 478 (1990); E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990); In re Ríos, 112 D.P.R. 353 (1982). Como brazo auxi-liar de la Asamblea Legislativa, fue dotado de iguales poderes investigativos por la propia Constitución. (Escolio omitido, én-fasis en el original suprimido y énfasis suplido.)
Y más adelante, luego de destacar sus facultades cons-titucionales investigativas, allí enfatizamos que “[n]o son pocas las ocasiones en que sus informes generan tensiones y críticas de los funcionarios [concernidos]”. RDT Const. Corp. v. Contralor I, supra, pág. 455 esc. 11. En el fondo, esa es la situación ante nos, pero desde la perspectiva del peticionario El Vocero de Puerto Rico. En pocas palabras, dicho rotativo no está satisfecho con el primer Informe. Esa insatisfacción no es reivindicable mediante mandamus. Elaboremos.
IV
Primero, se trata de un Informe especial inicial que au-dita los gastos de viajes del anterior gobernador, licenciado Hernández Colón según el mandato legítimo de la Asam-blea Legislativa al amparo del Art. 3, Sec. 22 de nuestra Constitución, L.P.R.A., Tomo 1, que la Contralor viene obli-gada a acatar. En el descargo de esa encomienda, discre-cionalmente determinó “emitir varios informes de esta auditoría”. (Énfasis suplido.) Anejo 2, pág. 1. Es de suponer que, oportunamente, rendirá otros informes. En este sen-tido, la queja de El Vocero de Puerto Rico —de que no re-comendó que las violaciones de ley descubiertas fueran re-feridas a los organismos pertinentes— es prematura en *609esta etapa. Segundo, la Contralor no ha privado a El Vo-cero de Puerto Rico de su derecho al acceso a documentos públicos. Sucede que el Informe, con carácter de hallazgo principal,(2) expone las irregularidades a la Ley de Conta-bilidad del Gobierno de Puerto Rico y a los reglamentos en que se incurrió con los viajes del ex Gobernador licenciado Hernández Colón durante los años 1990-1992. Citamos:
1-a. Contrario a la reglamentación, para los 13 viajes fuera de Puerto Rico realizados por el Gobernador durante el 1992 a un costo de $276,258 no se estableció el propósito del viaje en la petición de fondos al Departamento de Hacienda para realizar éstos. Dicha información tampoco se indicó en las liquidaciones correspondientes de los fondos anticipados.
Por otro lado, la División de Oficiales Pagadores Especiales del Negociado de Intervenciones del Departamento de Hacienda no requirió que se cumpliera con dicho requisito. Ade-más, en la Oficina del Gobernador, ni en dicho Departamento se encontró evidencia relacionada con los propósitos de los viajes.
En entrevista con el Gobernador, el 19 de diciembre de 1995, éste nos informó el propósito de cada uno de los 13 viajes.
b. En la División de Finanzas de la Oficina del Gobernador no se mantenía información sobre el total de gastos incurridos por el Gobernador en cada uno de los 13 viajes mencionados. Nuestros auditores tuvieron que recurrir a fuentes alternas para hacer las determinaciones al respecto.
c. El entonces Gobernador ni la Pagadora Especial de Viaje sometieron las facturas originales, recibos y pasajes cancelados por $117,921 (43 por ciento) de los gastos incurridos durante el 1992 a la División de Finanzas y Presupuesto de la Oficina del Gobernador y al Departamento de Hacienda. Dicho Departa-mento tampoco los requirió. De dicho importe, $111,712 corres-pondían a desembolsos con cargo a las tarjetas de crédito asig-nadas al Gobernador.
La Oficina del Gobernador y dicho Departamento aceptaron como justificantes de los pagos los estados de cuenta que sumi-nistraron las empresas que expidieron las tarjetas de crédito.
La falta de información y de documentos relacionados con los viajes mencionados dificulta verificar la corrección de los des-*610embolsos efectuados. (Énfasis en el original suprimido y énfasis suplido.) Anejo 2, págs. 2-3.
Ciertamente, la inexistencia o indisponibilidad de esos documentos ha privado a El Vocero de.Puerto Rico de poder examinarlos e informar a sus lectores. Sin embargo, el in-cumplimiento de los deberes ministeriales impuestos por la Ley de Contabilidad del Gobierno de Puerto Rico y los reglamentos, no es imputable ni recae sobre la Contralor.
La omisión del entonces Primer Ejecutivo, licenciado Hernández Colón, y su Oficina en su obligación de someter “las facturas originales, recibos y pasajes cancelados por $117.921” (Anejo 2, pág. 3) —constitutivo de unas irregu-laridades a la Ley de Contabilidad del Gobierno de Puerto Rico y los reglamentos— fue el factor directo que dificultó a la Contralor “verificar la corrección de los desembolsos”. Id.
No procede el mandamus.

 Pendiente de una moción de reconsideración interpuesta por la Contralor Leda. Ileana Colón Cario. Los pasajes aquí reproducidos corresponden a nuestra opinión concurrente, cuyo contenido en nada queda afectado por ese trámite.


 Esta clasificación puede consistir en “irregularidades y errores graves o ma-teriales determinados con motivo de las siguientes situaciones, entre otras: falsas representaciones, malversación de activos, aplicación incorrecta de principios de con-tabilidad y de disposiciones legales relevantes, fallas matemáticas, o por hechos mal interpretados”. (Enfasis suprimido.) Anejo 2, pág. 3.